                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

SAMMIE L. BROWN, JR.                                                         PLAINTIFF
ADC # 142589

V.                             NO. 4:17-CV-269-BD

TIM RYLES, et al.                                                        DEFENDANTS


                          JUDGMENT ON JURY VERDICT

      This case was tried on December 10-11, 2018, to twelve jurors. After all issues

were duly tried, the jury deliberated, then returned a verdict on December 11, 2018, in

favor of the only remaining Defendant, Brandon Gurley.

      IT IS THEREFORE CONSIDERED, ORDERED AND ADJUDGED that the

Plaintiff, Sammie L. Brown, Jr. takes nothing on his complaint against Brandon Gurley,

and the case is hereby dismissed.

      DATED this 20th day of December, 2018.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
